Title: From Thomas Jefferson to Tarleton Bates, [23?] February 1801
From: Jefferson, Thomas
To: Bates, Tarleton



Sir
Washington Feb. […] 1801.

Not knowing where the persons to whom the [enclosed are?] directed, may be at this time, and believing that this knoledge may [be] acquired at Pittsburg, I have taken the liberty of putting them under cover to you, and of adding a sollicitation that you would be so good as to address and forward them by any conveyance which may occur to the persons for whom they are, wheresoever they may happen to be. the importance of their getting speedily & safely to their [destinations will] I hope plead my excuse for the liberty I take. I am with [esteem] Sir
Your most obedt. servt

Th: Jefferson

 